Citation Nr: 0000012	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of injury to the left lung.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse and daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In the December 1993 the RO determined that the veteran had 
not submitted new and material evidence with which to reopen 
his claim for entitlement to service connection for a left 
lung injury and for a back injury. 

In September 1997, a hearing was held in Washington, D.C., 
before a member of the Board, and in June 1999, a 
videoconference hearing was conducted over which another 
member of the Board presided.  Accordingly this decision will 
be promulgated by the two Board members who presided at the 
veteran's hearings. The issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disorder was previously before the 
Board in February 1998, at which time the case was Remanded 
for due process purposes. 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Entitlement to service connection for a low back injury 
was denied by the RO in March 1989.  The veteran did not 
appeal that decision and that decision is final.

3.  The evidence received subsequent to the unappealed March 
1989 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  Entitlement to service connection for a lung injury was 
denied by the RO in February 1989.  The veteran did not 
appeal that decision and that decision is final. 

5.  The evidence received subsequent to the February 1989 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran' claim for service connection for residuals 
of an injury to the left side of his chest is plausible.


CONCLUSIONS OF LAW

1  The evidence received subsequent to the March 1989 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

2.  The evidence received subsequent to the February 1989 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for residuals of injury 
to the left lung.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999). 

3.  The claim for service connection for the residuals of an 
injury to the left lung is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§  1110, 1131 (West 
1991).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

The evidence of record at the time of the February 1989 and 
March 1989 RO decisions is briefly summarized.  The service 
medical records, which were received in January 1989, show 
that the enlistment examination clinically evaluated all 
pertinent systems as normal.  The veteran was seen at sick 
bay in August 1952 for pain in his back.  He was seen in July 
1953 and records reveal that he had injured his back while 
handling stores and he exhibited limited motion and pain on 
bending forward.  He was treated in February 1954 for 
fractures of the eighth and ninth ribs, right side.  The 
separation examination, dated in December 1955, clinically 
evaluated all pertinent systems as normal.

The veteran was hospitalized at a private facility in July 
1985 at which time the diagnoses included suspected L5-S1 
disc rupture with sciatica.  Received in December 1988 were 
claims for service connection for a back injury and lung 
injuries. The veteran stated that he was treated for a lung 
injury in 1953/1955 while aboard ship.  In a January 1989 
statement the veteran reported that he injured his back in 
1953 or 1954 when he fell approximately 35 or 40 feet.  He 
indicated that he also sustained three broken ribs as a 
result of the fall. 

Entitlement to service connection for a lung injury was 
denied by a rating action, dated February 1, 1989.  At that 
time the RO found that the service medical records were 
negative for a lung injury.  The veteran was notified of that 
decision and of his appellate rights in February 1989.  He 
did not appeal that decision.  

Received on February 10, 1989 was a VA examination report 
dated in January 1989.  At that time the veteran gave a 
history of chronic back pain extending to his arms and legs.  
He stated that he injured his left chest in 1953 or 1954 when 
he fell off a tank into a whaleboat.  He indicated that he 
also sustained three broken ribs as a result of the fall.  An 
examination of the back was not conducted.  The diagnosis was 
chronic obstructive pulmonary emphysema, secondary to tobacco 
abuse and exposure to textile fiber dust; residuals from an 
old contusion to left chest wall; and calcified left parietal 
pleural plaque, post traumatic.

Also received on February 10, 1989 were private medical 
records showing treatment for chronic low back pain during 
1988.

Entitlement to service connection for a back injury and 
residuals of fractured ribs was denied by the RO in March 
1989.  At that time the RO determined that the service 
medical records were negative for complaints and treatment 
for an injury to the back or fractured ribs.  It was further 
determined that the recent VA examination showed no diagnosis 
of any residuals of a back injury or fractured ribs.  He was 
notified of that decision and of his appellate rights, but he 
did not appeal this decision.  Thus, the February and March 
1989 rating actions are final.  See 38 U.S.C.A. § 7105 (West 
1991). 
However, the veteran may reopen his claims by submitting new 
and material evidence.  38 U.S.C.A. § 5008 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  VA is directed to 
consider the evidence that has been added to the record since 
the last final disallowance of the claim on any basis.  Evans 
v. Brown, 9 Vet.App. 273, 285 (1996).

The evidence received subsequent to the February and March 
1989 RO decisions, includes a VA examination report dated in 
January 1989 and VA and private outpatient treatment and 
hospital records from dated from November 1956 to January 
1999.  These records show that he was treated at a private 
facility in November 1956 for a sharp pain in his back and 
right chest on inhaling.  Chest x-rays of the lung fields 
were normal.  The veteran was hospitalized later in November 
1956 with a diagnosis of diaphragmatic pleurisy, type 
undetermined.  Chest x-rays were normal.  He was hospitalized 
at a private facility in March 1966 for investigation of a 
process in his left lung.  The clinical history indicates 
that he fell on board ship during service and injured his 
ribs.  He underwent a bronchoscopy.  The findings were 
interpreted as compatible with some chronic endobronchial 
disease without evidence of significant ulceration, erosion, 
stenosis, or neoplasm.

November 1978 chest x-rays showed blunting of the left 
costophrenic angle secondary apparently to an old pleural 
reaction.  There were calcifications in the pleura on the 
left side.  Subsequently, the veteran received intermittent 
treatment for various problems at VA and private facilities, 
to include low back and lung complaints. 

By rating action dated in February 1995, the RO granted 
entitlement to service connection for residuals of fractured 
right 8th and 9th ribs, claimed as injury to the left chest 
wall and ribs.

Thee veteran testified at a hearing before a hearing officer 
of the RO in October 1995.  He testified that he had injured 
his back in 1952 or 1953 when he fell off a quarterdeck of a 
tanker into a motor launch.  He stated that he injured his 
rib at the time and was more concerned with getting treatment 
for that.  He indicated that he was treated with ace bandages 
and morphine and was placed on light duty.  The veteran also 
asserted that he reinjured his back a couple more times 
during service, including one occasion wherein his ship was 
taking on storage from a transport ship and he hurt his back.  
He indicated he has continued to have problems with his back.  
He further stated that his left lung was calcified as a 
result of the injury sustained in service in 1952 or 1953 
when he fell off a quarterdeck of a tanker into a motor 
launch.

In September 1997, the veteran and his spouse testified at a 
hearing before a member of the Board sitting at Atlanta, 
Georgia.  The veteran testified that he injured his back in a 
fall while on board a ship during service.  He indicated that 
he was treated with ace bandages and experienced pain in his 
back.  The veteran also asserted that he injured his back on 
two or three separate occasions.  He indicated that X-rays of 
his back were not taken during service, or at the time of his 
separation.  He indicated that he first saw a chiropractor 
sometime during 1956 and has had problems with his back ever 
since.  The veteran's spouse testified that she had been 
married to him for 19 years, but that she did not know him 
during his period of active service.  She indicated that she 
was not aware of any post-service injuries to his back. 

A private medical record dated in March 1998 indicates that 
the veteran had extensive pleural calcification, which could 
have related to a traumatic incident resulting in bleeding 
into the pleural space.  He also indicated that it was 
impossible to tell from his perspective at this time what 
specific incident may have caused the abnormality, but it 
certainly could have been related to an accident of any kind 
involving chest trauma.  A VA examination report, dated in 
January 1999, contains diagnoses to include early 
degeneration of the L5-S1.

In June 1999, the veteran, his spouse, and his daughter 
testified at a videoconference hearing before a member of the 
Board.  The veteran testified that he injured his back 
between 1952 and 1955 during his period of active service.  
The veteran indicated that his back was weaker since the 
inservice injuries, which then progressed subsequent to his 
separation from service.  He further stated that the 
calcification in his left lung was the result of the rib 
injury he sustained during his period of active service.  He 
indicated that when his ribs broke, his lung was punctured 
causing the calcification that is presently apparent in the 
left lung.  The veteran indicated that he has been receiving 
Social Security disability benefits since 1985.  The 
veteran's spouse testified that she had been married to him 
since 1978 and that she has witnessed his low back problems 
since that time.  She testified that his mother had told her 
that the veteran had had blood drawn out of his lung 
subsequent to his separation from service.  The veteran's 
daughter testified that she could recall her father having 
back problems as far back as 1968, when she was ten years 
old.  She indicated that his back problems have persisted 
since that time.  

I. Low Back Disability

The March 1989 decision by RO, which denied service 
connection for a back injury, was based on the fact that the 
service medical and postservice medical records showed no 
evidence of a back disability.  The evidence received since 
that determination includes VA and private medical records, 
which clinically confirm for the first time the presence of a 
chronic low back disability.  These records also indicate 
that the veteran complained of back pain in November 1956, 
shortly after his release from active duty.  Accordingly, the 
Board finds that evidence submitted subsequent to the March 
1989 decision is new and the veteran's claim is reopened.

II. Residuals of Left Lung Injury

The RO decision, dated on February 1, 1989, which denied 
service connection for a lung injury, was based on the fact 
that the service medical records were negative for a lung 
injury.  The evidence received since that decision includes 
VA and private medical records, which confirm for the first 
time the presence of a disability involving the left lung.  
The Board finds that this evidence is new and material and 
the veteran's claim is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the service medical records reveal that the 
veteran sustained an injury to the chest area.  The treatment 
records indicate that the eight and ninth ribs on the right 
side were fractured.  The private medical record dated in 
March 1998 indicates that the veteran had extensive pleural 
calcification which could have related to a traumatic 
incident resulting in bleeding into the pleural space.  
Although the service medical records indicate an injury to 
the right side of the chest, this is the only chest injury 
the veteran experienced per the evidence of record.  
Accordingly, the Board finds that the evidence tends to show 
a relationship between the left lung disorder and service.  
Accordingly, the claim is well grounded.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of an injury 
to the left lung is reopened.  

The claim for entitlement to service connection for residuals 
of an injury to the left lung is well grounded, and to this 
extent only the claim is granted.


REMAND

I. Low Back Disability

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a low back 
disability, and that claim has accordingly been reopened.  As 
indicated in Elkins v. West, 12 Vet. App. 209 (1999) the 
Court held that that in making a determination as to whether 
new and material evidence has been submitted to reopened a 
previously denied final decision, a three step process is 
required.  It must first be determined whether new and 
material evidence has been submitted.  If new and material 
evidence has been submitted, it must be determined whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (b) (West 1991) has been fulfilled.  See 
Bernard v. Brown, 4 Vet. App. 365, 367 (1991).  

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

II. Residuals of Left Lung Injury

Having determined that the veteran's claim for entitlement to 
service connection for residuals of an injury to the left 
lung is well grounded, the VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991).

As indicated above, the service medical records reveal that 
the veteran sustained a chest injury during his period of 
active service.  A VA examination report dated in January 
1989 indicates that the veteran had a calcified left parietal 
pleural plaque, post traumatic.  The private medical report 
dated in March 1998 indicates that the veteran had extensive 
pleural calcification, which could have related to a 
traumatic incident resulting in bleeding into the pleural 
space.  The Board is of the opinion that additional 
development, to include a thorough and contemporaneous 
examination, is required prior to further adjudication of 
this matter.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, the veteran reported that he had been receiving 
disability benefits from the Social Security Administration 
since 1986.  The Board believes that these records should be 
obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran of 
the type of the evidence needed to 
establish a well-grounded claim for 
service connection for a low back 
disability.  Such evidence would include 
a medical opinion relating the current 
low back disorder to his military 
service. 

2.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment for his left lung disability 
since his separation from active duty to 
the present that are not already on file.  

3.  The RO should obtain any current 
treatment records from the VA facilities 
in Birmingham, Alabama, and in Decatur.

4.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated. 

5.  A VA examination by an appropriate 
specialist should be conducted in order 
to determine the nature, severity and 
etiology of the veteran's left lung 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished at this time. 

Following the examination it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any current left lung disability 
is related to the veteran's military 
service, to include the injury sustained 
in 1954.  The examiner should also 
indicate whether the veteran' service 
connected residuals of fractured 8th and 
9th ribs are causally related to or 
aggravate any current left lung 
disability.  The examiner's attention is 
directed to the January 1989 VA 
examination report and the March 1998 
private medical opinion.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

7.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




-
_____________________________
___
ROBERT P. REGAN
Member, Board of Veterans' 
Appeals


_____________________________
___
BETTINA S. CALLAWAY
Member, Board of Veterans' 
Appeals







